            Case 1:19-cr-00273-DKC Document 53 Filed 04/12/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       .

       v.                                      .              Criminal No. DKC-19-273

DAMON DELOATCH                                 .


CONSENT MOTION TO MODIFY RELEASE CONDITIONS TO REMOVE CURFEW
             AND LOCATION MONITORING CONDITIONS

       Mr. Damon Deloatch, by his undersigned counsel, hereby moves this Honorable Court to

modify release conditions to remove the conditions of residence curfew and location monitoring.

The Government and Pretrial Services consent to this request. In support, Mr. Deloatch states as

follows:

       1. Mr. Deloatch was released on July 5, 2019, with location monitoring conditions

             imposed. See Dkt. 17. On March 5, 2020, conditions were modified to residence

             curfew location monitoring by which Mr. Deloatch was permitted leave from the home

             from 7:00 a.m. until 7:00 p.m. See Dkt. 18.

       2. Mr. Deloatch is compliant with release conditions.

       3. On March 8, 2021, Defense counsel, Pretrial Services, and Mr. Deloatch conferred

             about an employment offer for Mr. Deloatch that entails night shift assembly line

             packaging work. The employment would begin on Monday, April 12, 2021. Current

             release conditions would not accommodate the employer’s work schedule for Mr.

             Deloatch.

       4. In consideration of Mr. Deloatch’s progress and compliance on release supervision and

             the Bail Reform Act’s requirement under 18 U.S.C. § 3142(c)(1)(B) that Mr. Deloatch

             be subjected to the “least restrictive further condition[s]” that will reasonably assure

                                                   1
         Case 1:19-cr-00273-DKC Document 53 Filed 04/12/21 Page 2 of 2



           appearance and community safety, Pretrial Services recommends that the location

           monitoring and curfew conditions be removed. The Defense joins in Pretrial’s release

           modification recommendation and the Government consents to the request.

       WHEREFORE, with the consent of the Government and Pretrial Services, Mr. Deloatch

moves this Court to modify release conditions to remove the conditions of curfew and location

monitoring. A proposed order is attached.




                                            Respectfully submitted,

                                                          /s/
                                            SEDIRA S. BANAN (#804827)
                                            Assistant Federal Public Defender
                                            Office of the Federal Public Defender
                                            Tower II - 9TH Floor
                                            100 South Charles Street
                                            Baltimore, Maryland 21201
                                            (410) 962-3962 (t)
                                            (410) 962-0872 (f)
                                            Sedira_Banan@fd.org




                                               2
